Citation Nr: 1512685	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  
In his January 2013 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge. The hearing was scheduled for March 2015, but the Veteran canceled the appointment in January 2015.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to remain withdrawn. See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board determines that a remand is necessary so that another VA opinion may be obtained.  The Veteran was afforded a VA examination in March 2012.  The examiner opined that the Veteran's bilateral hearing loss preexisted service and was not aggravated beyond normal progression by service.  The basis for this opinion was that there was a mild loss at 6000 Hz in the left ear and no significant threshold shift found at separation.  

A different examiner offered an opinion as to the etiology of the Veteran's tinnitus in April 2012.  The examiner opined that the tinnitus was more likely than not secondary to the pre-existing hearing loss that was not aggravated by noise exposure during active service as evidenced by no threshold shift at tested frequencies.  However, the November 1967 enlistment audiogram shows the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
0
15

These results constitute normal hearing under VA regulations.  38 C.F.R. § 3.385 (2014).  
Further, the November 1971 separation examination revealed the following pure tone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10

LEFT
5
0
0
15


Moreover, neither examiner noted the April 1970 audiometric examination, which yielded the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
20
LEFT
5
5
0
10
25

While none of these results meet the pure tone thresholds required to constitute a disability under VA regulations, they clearly show a threshold shift during service and must be addressed.  In addition, that hearing loss was not shown in service or on separation is an insufficient rationale for a negative opinion. Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Consequently, the Board remands the appeal so that another VA opinion may be obtained.

Accordingly, the case is REMANDED for the following action:

1. Request another opinion from a VA audiologist as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review, and the examination report must reflect that review occurred.  Upon a review of the record, the examiner should respond to the following:
Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise related to service?
 
Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's tinnitus began in service, was caused by service, or is otherwise related to service?

If the opinion is positive with respect to hearing loss, then the examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus was caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's hearing loss.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 
The examiner must consider and discuss the Veteran's complaints of experiencing hearing loss beginning in service.  Further, the examiner must discuss the April 1970 audiogram in the report.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  

A complete rationale must be provided for any opinion offered.  

If it is determined that an opinion cannot be rendered without another clinical examination, then such examination should be scheduled.	

2. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and her representative, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




